UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2014 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC (the "Company") Notification of PDMR Shareholding Below are details of a sale of ordinary shares of 25p each by Lucy Swanson, a connected person of Luke Swanson. Mr Swanson is due to leave Pearson's employment on 31 December 2014. The sale took place on the London Stock Exchange on 22 December 2014 and was notified to the Company on 22 December 2014. No. of Shares Sold Percentage of Issued Stock Sale Price per Share (GBP) Total Holding Following Notification Total Percentage Following Notification 0.01464% £11.91 0.01524% This notification is made in accordance with DTR 3.1.4R. By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
